DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 07/26/2022. The objections to drawings and specification have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-20 remain pending for consideration. Claims 12-20 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlsen et al. (US 20180153059 A1, herein after referred to as Dehlsen) in view of Hong et al. (CN 101516166 B, herein after referred to as Hong).
Regarding claim 1, Dehlsen teaches a cooling unit (heat exchanger 900 Fig. 9) comprising: a fan section (fan 908 located in fan section Fig. 9) disposed at a front end (Fig. 9) of the cooling unit; an airstream diversion section (plenum 402 Fig. 9).
Dehlsen teaches the invention as described above but fails to explicitly teach the airstream diversion section including one or more main airstream diversion channels and a rear airstream diversion channel, the airstream diversion section being coupled to the fan section and a set of cooling sections, the airstream diversion section being configured to direct an airflow from the fan section to the set of cooling sections; and the set of cooling sections including a main cooling section disposed at a side of the cooling unit and a rear cooling section disposed at a rear end of the cooling unit, wherein the one or more main airstream diversion channels are coupled to the main cooling section, and wherein the rear airstream diversion channel is coupled to the rear cooling section.
However, Hong teaches the airstream diversion section (see below annotated Fig. of Hong) including one or more main airstream diversion channels (inlet chambers 505 Fig. 5), the airstream diversion section being coupled to the fan section (fan frame 506 Fig. 5) and a set of cooling sections (see below annotated Fig. of Hong), the airstream diversion section being configured to direct an airflow from the fan section to the set of cooling sections (paragraph [0057]); and the set of cooling sections including a main cooling section (see below annotated Fig. of Hong) disposed at a side (see below annotated Fig. of Hong) of the cooling unit and a rear cooling section (see below annotated Fig. of Hong) disposed at a rear end (see below annotated Fig. of Hong) of the cooling unit, wherein the one or more main airstream diversion channels are coupled to the main cooling section (see below annotated Fig. of Hong), and wherein the rear airstream diversion channel is coupled to the rear cooling section (see below annotated Fig. of Hong) to move the cooling air efficiently.

    PNG
    media_image1.png
    497
    940
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the cooling unit of Dehlsen to include an airstream diversion section including one or more main airstream diversion channels and a rear airstream diversion channel, the airstream diversion section being coupled to the fan section and a set of cooling sections, the airstream diversion section being configured to direct an airflow from the fan section to the set of cooling sections; and the set of cooling sections including a main cooling section disposed at a side of the cooling unit and a rear cooling section disposed at a rear end of the cooling unit, wherein the one or more main airstream diversion channels are coupled to the main cooling section, and wherein the rear airstream diversion channel is coupled to the rear cooling section in view of the teachings of Hong to move the cooling air efficiently.
	Regarding claim 2, the combined teachings teach wherein inlets of the one or more main airstream diversion channels are disposed at a surface parallel (side wall 512 Fig. 5 Fig. of Hong) to the front end, wherein outlets of the one or more main airstream diversion channels are disposed at a surface perpendicular (ventilation frame 502 Fig. 5 of Hong) to the front end.
	Regarding claim 3, the combined teachings teach wherein each of the one or more main airstream diversion channels is configured to direct the airflow to enter the main cooling section at a direction perpendicular (see below annotated Fig. of Hong) to a direction from the front end to the rear end (see below annotated Fig. of Hong).

    PNG
    media_image2.png
    500
    988
    media_image2.png
    Greyscale

Regarding claim 4, the combined teachings teach wherein, each of the one or more main airstream diversion channels has at least a side in an L-shape (see Fig. 5 of Hong) with a curved corner (see Fig. 5 of Hong) on a cross section.
Regarding claim 5, the combined teachings teach wherein each cooling section of the set of cooling sections includes at least one cooling module (see below annotated Fig. of Dehlsen).

    PNG
    media_image3.png
    635
    875
    media_image3.png
    Greyscale

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlsen in view of Hong and in further view of Bash et al. (US 7730731 B1, herein after referred to as Bash).
Regarding claim 6, the combined teachings teach wherein the at least one cooling module includes a plurality of rows of coils (see below annotated Fig. of Dehlsen).

    PNG
    media_image4.png
    336
    695
    media_image4.png
    Greyscale

	The combined teachings teach the invention as described above but fail to explicitly teach wherein the plurality of rows of coils are connected in series.
	However, Bash teaches wherein the plurality of rows of coils (evaporators 116a-116n Fig. 3) are connected in series (Fig. 3) to enhance the heat transfer performance.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the cooling unit of the combined teachings to include a plurality of rows of coils connected in series in view of the teachings of Bash to enhance the heat transfer performance.
	Regarding claim 7, the combined teachings teach wherein the at least one cooling module further includes a fluid inlet (inlet/manifold 1004 Fig. 10 of Dehlsen) and a fluid outlet (heat exchanger outlet 912 Fig. 10 of Dehlsen), wherein the fluid inlet is connected to a first row of coils (see Fig. 10 of Dehlsen) of the plurality of rows of coils, and wherein the first row of coils is disposed the closest to an air inlet (see below annotated Fig. of Dehlsen) of a corresponding cooling section, such that the first row of coils disposed the closest to the air inlet receives a cooling liquid (cooling fluid paragraph [0156] of Dehlsen) first (see below annotated Fig. of Dehlsen).

    PNG
    media_image5.png
    548
    874
    media_image5.png
    Greyscale

Regarding claim 8, the combined teachings teach wherein the plurality of rows of coils includes a first row of coils (see below annotated Fig. of Dehlsen) and a second row of coils (see below annotated Fig. of Dehlsen), wherein the first row of coils is disposed closer to an air inlet (see below annotated Fig. of Dehlsen) of a corresponding cooling section than the second row of coils (see below annotated Fig. of Dehlsen), and wherein the first row of coils receives a cooling liquid (cooling fluid paragraph [0156] of Dehlsen) earlier than the second row of coils (see below annotated Fig. of Dehlsen).

    PNG
    media_image6.png
    484
    964
    media_image6.png
    Greyscale

Regarding claim 9, the combined teachings teach wherein an outlet of the first row of coils (outlet of evaporator 116a Fig. 3 of Bash) is connected to an inlet of the second row of coils (inlet of evaporator 116b Fig. 3 of Bash), wherein the first row of coils is configured to direct the cooling liquid to the second row of coils (Fig. 3 of Bash), wherein the inlet of the second row of coils is disposed on a same side as an inlet of the first row of coils (see below annotated Fig. of Dehlsen), and wherein, for each of the plurality of rows of coils, an inlet (see below annotated Fig. of Dehlsen) is disposed on a side nearest to a hot aisle (see below annotated Fig. of Dehlsen).

    PNG
    media_image7.png
    602
    1058
    media_image7.png
    Greyscale

Regarding claim 10, the combined teachings teach wherein each of the plurality of rows of coils includes multiple tubes (see below annotated Fig. of Dehlsen), and wherein a cooling fluid (cooling fluid paragraph [0156] of Dehlsen) is distributed in the multiple tubes in parallel (see below annotated Fig. of Dehlsen).

    PNG
    media_image8.png
    662
    864
    media_image8.png
    Greyscale

	Regarding claim 11, the combined teachings teach wherein the main cooling section includes a main cooling module (see below annotated Fig. of Dehlsen), wherein the rear cooling section includes a rear cooling module (see below annotated Fig. of Dehlsen).

    PNG
    media_image9.png
    463
    1182
    media_image9.png
    Greyscale

	The combined teachings teach the invention as described above but fail to explicitly teach wherein a fluid outlet of the main cooling module is connected to a fluid inlet of the rear cooling module.
	However, Bash teaches wherein a fluid outlet (see below annotated Fig. of Bash) of the main cooling module is connected to a fluid inlet (see below annotated Fig. of Bash) of the rear cooling module to allow for the main and rear cooling modules to be connected in series resulting in an enhance heat transfer performance.

    PNG
    media_image10.png
    461
    1142
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the cooling unit of the combined teachings to include a fluid outlet of the main cooling module connected to a fluid inlet of the rear cooling module in view of the teachings of Bash to allow for the main and rear cooling modules to be connected in series resulting in an enhance heat transfer performance.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For clarity, Dehlsen has been established in the rejection as the primary reference to teach a cooling unit.  In other words, the teachings of Hong have been relied upon for making it obvious to modify the system of Dehlsen to have one feature. MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". Hong has been relied upon for making obvious an airstream diversion section including one or more main airstream diversion channels and a rear airstream diversion channel. One of ordinary skill in the art at the time of the invention would recognize that the airstream diversion section disclosed by Hong could be used with the heat exchanger 900 of Dehlsen to efficiently move the cooling air. It has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In response to Applicant’s arguments that “Hong further fails to disclose the main cooling section disposed at a side of the cooling unit and a rear cooling section disposed at a rear end of the cooling unit”, Examiner disagrees. Hong teaches a main cooling section (ventilation frame 502 Fig. 5) disposed on the side and rear cooling section (ventilation frame 508 Fig. 5) located behind the main cooling section. Here, the word “rear cooling section” is understood to be a cooling section located behind the main cooling section. Referring to Fig. 5 of Hong, ventilation frame 508 is placed on sidewall 510 which is opposite to sidewall 513 where ventilation frame 502 is located. Therefore, ventilation frame 508 is considered to be located behind ventilation frame 502. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In response to Applicant’ argument that “Hong is not analogous art to the claimed invention”, the Examiner disagrees. The combined teachings are both in the same field of endeavor (i.e. Field of ventilation). Moreover, Dehlsen teaches a fan section (fan 908 located in fan section Fig. 9), but is silent regarding an airstream diversion section.  Hong also teaches a fan section (fan frame 506 Fig. 5), but also teaches an airstream diversion section (see annotated Fig. of Hong in claim 1). Since, both references are in the same field of endeavor and both are concerned with ventilation, it would be obvious to one having ordinary skill in the art, to combine the teachings of Dehlsen and Hong to efficiently move the air generated by the fan. Finally, the combined teachings disclose all of the structural features of the claim. Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.	

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763